Citation Nr: 1614408	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  10-18 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for sleep apnea, including secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This case is before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)  in North Little Rock, Arkansas.  A Board videoconference hearing was held in December 2010.  The case was remanded in May 2011, May 2014, and January 2015.


FINDINGS OF FACT

1. The Veteran did not have a sleep disorder or symptoms of one during service, and VA medical opinion weighs against finding a direct connection to service.

2. Sleep apnea was not caused and it is not chronically aggravated by a service connected disorder to include diabetes mellitus.


CONCLUSION OF LAW

Sleep apnea was not incurred or aggravated inservice, and sleep apnea is not caused or permanently aggravated by a service connected disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100 , 5102, 5103A, 5107, 5126 (West 2014) provides VA's duties to notify and assist a claimant with development of a claim for compensation benefits.  See also, 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. 

The Veteran has been provided satisfactory VCAA notice, and proper assistance through obtaining medical records and scheduled VA examinations, including directed by prior Board remand.  The Veteran testified during a hearing at which he received proper assistance in developing his claim.  The claim has been properly developed, and can be decided.

Service connection may be granted for disability from injury or disease that was incurred in or aggravated during active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) . 

Basic requirements for direct service connection are evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) causal relationship between the disability and service.  See generally, Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection is permitted on a secondary basis, for a condition due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection also applies when service-connected disability has chronically aggravated a nonservice-connected disability.  See 38 C.F.R. § 3.310(b).

The Veteran alleges that sleep apnea developed while stationed in Vietnam, because he could never sleep safely and he had not gotten over that.  The appellant further alleges that in part because of sleep apnea, and part due to insomnia, he now cannot sleep at night, only in daylight hours.  

The primary VA examination the Board considers is a June 2015 examination by pulmonary specialist.  The Veteran had reported that while in Vietnam he did not get enough sleep as there was no time to do so.  He denied snoring and did not recall anyone telling him that he snored.  He reportedly snored now.  He reported a history difficulty of sleeping that developed several years ago (8 to 10 years previous according to the records).  A July 2007 sleep study had shown moderate obstructive sleep apnea.  The Veteran was treated with a continuous positive airway pressure machine but compliance was suboptimal according to records reviewed.  Also noted was that induction physical from 1965 showed weight of 163 pounds, while weight in 2007 was 217 pounds.  

Following an examination of the Veteran and a review of the evidence of record, the physician examiner opined that it was less likely than not the Veteran's obstructive sleep apnea was due to service:

It is my professional opinion as sleep medicine specialist that it is more likely that the Veteran developed [obstructive sleep apnea] after service due to more than 50 pound weight gain and increased age.  Increase[d] weight and increased   age are strong risk factors of [obstructive sleep apnea].  Also, the Veteran did not [report] any symptoms that specifically point to [obstructive sleep apnea]  during the service.  He specifically denied snoring and witness apnea during the service.   Almost all the patients with [obstructive sleep apnea]  snore.  

It is less likely than not the Veteran's [obstructive sleep apnea] is due to or aggravated by diabetes mellitus.  There is not accepted scientific evidence that supports diabetes mellitus causes of exacerbates [obstructive sleep apnea].  It is more likely than not that [obstructive sleep apnea] exacerbates diabetes...

There have been other opinions of record too.  A July 2014 VA examination by an endocrinologist considered obstructive sleep apnea less likely as not due to service, because the VBMS file was silent for sleep disorders, and the Veteran reported onset 8 to 10 years ago.  It was also opined that obstructive sleep apnea was less likely as not due to or aggravated by diabetes mellitus, given that there was no known medical finding (including reviewing scientific studies) that obstructive sleep apnea was caused by or made worse by diabetes mellitus.  

A September 2011 examination of the respiratory system had concluded similarly, as to direct service connection, finding that sleep apnea did not begin in service, and was more likely due to nonservice connected obesity.  

The evidence in this case preponderates against entitlement to service connection on either a direct or secondary basis.  For direct service connection, the June 2015 VA sleep medicine examiner considered and ruled this out because symptoms just began too late, 8 to 10 years ago, i.e., in 2005, when the Veteran was discharged from active duty in 1968.  The Board assigns value to this well-researched and logically explained opinion.  The gap between service and first symptoms is relevant when determining service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Prior VA examiners are in agreement, citing nonservice-related factors as the direct cause of sleep apnea.  

It is obviously plausible that the Veteran competently reported sleep difficulties while in Vietnam due to frequent interruptions.  A claimant can also competently allege that disability was caused by service, particularly with directly observable conditions.  Here, even accepting the testimony of sleep problems in service, the evidence supports relying on medical evidence to determine the cause of sleep apnea because determining the etiology of this disorder involves a complex medical question especially with given 30-year gap between service discharge and confirmed sleep apnea.  As stated, that evidence throughout several opinions received clearly weighs against the claim.

The findings on secondary service connection also preponderate against the claim.  The 2014 VA examiner, an endocrinologist, and 2015 examiner and sleep specialist, each reached the conclusion that diabetes mellitus is not known to cause or aggravate sleep apnea.  This opinion was based on a review of pertinent medical literature.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the veteran, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches). 

The Board denies entitlement to service connection for sleep apnea on direct and secondary bases.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for sleep apnea, including secondary to diabetes mellitus type II, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


